Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan (PG Pub. No. 2014/0201171 A1) and further in view of Liu (PG Pub. No. 2017/0075965 A1) and Drobychev (PG Pub. No. 2015/0026128 A1).
Regarding Claim 1, Vijayan discloses an information management system configured to assign a deduplication database to a client, the information management system comprising:
a secondary storage subsystem comprising computer hardware (see Vijayan, paragraph [0015], where FIG. 1B is a detailed view of a primary storage device, a secondary storage device);
a deduplication database associated with a specified data store (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
Viyajan does not disclose:
receive a request to assign a new client to a deduplication database that is associated with a specified data store;
determine a data type associated with the new client;
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client;
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases;
assign the new client to a deduplication database (DDB) within the subset of available deduplication databases based on a performance parameter of the said DDB; and
update a deduplication database mapping table to add an entry for the new client and the assigned DDB, wherein the deduplication database mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient.
The combination of Vijayan and Liu discloses:
receiving a request to assign a new client to a deduplication database that is associated with a specified data store (see Liu, paragraph [0006], where loading interface is further configured to store in the metadata storage system, in response to each load request, a metadata record mapping the loading request's schema and location information to identifying information for each one or more selected ones of a plurality of distributed table storage instances into which to upload the data table of such load request);
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance);
assign the new client to a deduplication database (DDB) within the subset of available deduplication databases based on a performance parameter of the said DDB (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein); and
update a deduplication database mapping table to add an entry for the new client and the assigned DDB, wherein the deduplication database mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient (see Liu, paragraph [0006], where loading interface is further configured to store in the metadata storage system, in response to each load request, a metadata record mapping the loading request's schema and location information to identifying information for each one or more selected ones of a plurality of distributed table storage instances into which to upload the data table of such load request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Vijayan and Liu does not disclose:
determine a data type associated with the new client; and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client.
Drobychev discloses:
determine a data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores); and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan and Liu with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 2, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the secondary storage subsystem is further configured to obtain the data type associated with the client.  The combination of Vijayan and Drobychev discloses the secondary storage subsystem is further configured to obtain the data type associated with the client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 3, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein the client is one of a plurality of subclients on a client computing device (see Vijayan, paragraph [0238], where a sub-client may represent static or dynamic associations of portions of a data volume).
Regarding Claim 4, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the secondary storage subsystem is further configured to obtain the least one performance parameter for each deduplication database within the subset of available deduplication databases.  The combination of Vijayan and Liu discloses the secondary storage subsystem is further configured to obtain the least one performance parameter for each (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 5, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space, and network speed.  The combination of Vijayan and Liu discloses the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance), and network speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 7, Vijayan in view of Liu and Drobychev
Vijayan does not disclose the data type is of: application files data, a virtual machine, or a database.  The combination of Vijayan and Drobychev discloses the data type is of: application files data, a virtual machine, or a database (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 8, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client.  The combination of Vijayan and Drobychev discloses the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 9, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client.  The combination of Vijayan and Drobychev discloses the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores; see also paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 10, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein the deduplication database is one of a plurality of deduplication databases hosted on a deduplication database media agent (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database) and at least two deduplications databases within the plurality of databases are associated with different data types (see Vijayan, paragraph [0146], where other embodiments may employ one or more generic data agents 142 that … can handle and process multiple data types).
Regarding Claim 11, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein the deduplication database is further partitioned into two or more database partitions (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
Regarding Claim 12, Vijayan discloses a non-transitory, computer-readable storage medium comprising computer-executable instructions, for assigning a deduplication database to a client, that when executed by one or more processors cause the one or more processors to:
a deduplication database associated with a specified data store (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
Viyajan does not disclose:
receive a request to assign a new client to a deduplication database that is associated with a specified data store;
determine a data type associated with the new client;
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client;
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases;
assign the new client to a deduplication database (DDB) within the subset of available deduplication databases based on a performance parameter of the said DDB; and
update a deduplication database mapping table to add an entry for the new client and the assigned DDB, wherein the deduplication database mapping table comprises entries indicating 
The combination of Vijayan and Liu discloses:
receiving a request to assign a new client to a deduplication database that is associated with a specified data store (see Liu, paragraph [0006], where loading interface is further configured to store in the metadata storage system, in response to each load request, a metadata record mapping the loading request's schema and location information to identifying information for each one or more selected ones of a plurality of distributed table storage instances into which to upload the data table of such load request);
determine at least one performance parameter for each deduplication database within the subset of available deduplication databases (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance);
assign the new client to a deduplication database (DDB) within the subset of available deduplication databases based on a performance parameter of the said DDB (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein); and
update a deduplication database mapping table to add an entry for the new client and the assigned DDB, wherein the deduplication database mapping table comprises entries indicating an identification or location of a deduplication database that is associated with a client or subclient (see Liu, paragraph [0006], where loading interface is further configured to store in the metadata storage system, in response to each load request, a metadata record mapping the loading request's schema and location information to identifying information for each one or more selected ones of a plurality of distributed table storage instances into which to upload the data table of such load request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Vijayan and Liu does not disclose:
determine a data type associated with the new client; and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client.
Drobychev discloses:
determine a data type associated with the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores); and
determine a subset of available deduplication databases associated with the specified data store based on the determined data type of the new client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan and Liu with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 13, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the one or more processors:
Vijayan does not disclose obtaining the data type associated with the client.  The combination of Vijayan and Drobychev discloses obtaining the data type associated with the client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 14, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the client is one of a plurality of subclients on a client computing device (see Vijayan, paragraph [0238], where a sub-client may represent static or dynamic associations of portions of a data volume).
Regarding Claim 15, Vijayan in view of Liu and Drobychev
Vijayan does not disclose further obtaining the least one performance parameter for each deduplication database within the subset of available deduplication databases.  The combination of Vijayan and Liu discloses further obtaining the least one performance parameter for each deduplication database within the subset of available deduplication databases (see Liu, paragraph [0069], where at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 16, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Vijayan does not disclose the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space, and network speed.  The combination of Vijayan and Liu discloses the at least one performance parameter includes one or more of: a number of entries in a deduplication database; amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance), and network speed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
Regarding Claim 18, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Vijayan does not disclose the data type is of: application files data, a virtual machine, or a database.  The combination of Vijayan and Drobychev discloses the data type is of: application files data, a virtual machine, or a database (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 19, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Vijayan does not disclose the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client.  The combination of Vijayan and Drobychev discloses the data type is associated with one or more of: geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 20, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Vijayan does not disclose the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client.  The combination of Vijayan and Drobychev discloses the data type is a combination of two or more of: application files data, a virtual machine, database, geographical location of client, security level, tenant identification, and departmental association of a client (see Drobychev, paragraph [0009], where each respective local instance is configured to store data for a respective non-empty set of blobs in a plurality of data stores having a plurality of distinct data store types; see also paragraph [0247, where a bitpusher supports a plurality of data store types, including inline data stores 212, BigTable stores 214, file server stores 216, and tape stores 218; see also paragraph [0253], where data is automatically stored in specific data store types based on matching the characteristics of the data to the characteristics of the data stores; see also paragraph [0015], where the method receives a request from a user application for a blob and locates an instance within the distributed storage system that is geographically close to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Drobychev for the benefit of a storage system that is large, scalable, and stores data near the end user for faster reads and writes (see Drobychev, paragraphs [0004], [0005]).
Regarding Claim 21, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the deduplication database is one of a plurality of deduplication databases hosted on a deduplication database media agent (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database) and at least two deduplications databases within the plurality of databases are associated with different data types (see Vijayan, paragraph [0146], where other embodiments may employ one or more generic data agents 142 that … can handle and process multiple data types).
Regarding Claim 22, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein the deduplication database is further partitioned into two or more database partitions (see Vijayan, paragraph [0026], where Fig. 7 is a block diagram illustrative of an embodiment of multiple deduplication database media agents arranged as logical partitions of a global deduplication database).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan, Liu, and Vijayan as applied to Claims 1-5, 7-16, and 18-22 above, and further in view of Boss (PG Pub. No. 2009/0210513 A1).
Regarding Claim 6, Vijayan in view of Liu and Drobychev discloses the information management system of Claim 1, wherein:
Vijayan does not disclose the at least one performance parameter is a performance score based on two or more of: a number of entries in a deduplication database; amount of available space; and network speed.  The combination of Vijayan and Liu discloses a combination of parameters including amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance … at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein [it is the position of the Examiner that ‘at least a portion of instance status indicators’ suggests a combination of two or more parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Vijayan and Liu does not disclose a number of entries in a deduplication database or network speed.  The combination of Vijayan, Liu, and Boss discloses network speed (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan and Liu with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Regarding Claim 17, Vijayan in view of Liu and Drobychev discloses the non-transitory, computer-readable storage medium of Claim 12, wherein:
Vijayan does not disclose the at least one performance parameter is a performance score based on two or more of: a number of entries in a deduplication database; amount of available space; and network speed.  The combination of Vijayan and Liu discloses a combination of parameters including amount of available space (see Liu, paragraph [0069], where each Kodiak instance may periodically provide status indicators to the metadata store 202 in operation 322; the instance status indicators for each instance may contain one or more of the following, available disk space size or percentage, CPU usage, a location of the Kodiak instances (e.g., location of the Kodiak server or data center), schema of the Kodiak instance … at least a portion of instance status indicators may be used during a new or updated data table loading process to determine assignment of tables to specific instances as further described herein [it is the position of the Examiner that ‘at least a portion of instance status indicators’ suggests a combination of two or more parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan with Liu for the benefit of managing and updating large data batches, as well as facilitating efficient queries for such updated data (see Liu, paragraph [0004]).
The combination of Vijayan and Liu does not disclose a number of entries in a deduplication database or network speed.  The combination of Vijayan, Liu, and Boss discloses network speed (see Boss, paragraph [0044], where at step 430, the optimal data center is determined; in embodiments, this is accomplished by the AJAX code operating to compare the network speed measurements for each data center that were determined in step 425; the optimal data center may be deemed as the data center with the fastest network speed measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vijayan and Liu with Boss for the benefit of routing users to an optimal host based on tested network speed (see Boss, paragraph [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        




























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161